          Case 1:20-cr-00122-LM Document 40 Filed 10/07/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA                         )
                                                 )
                                                 )
           v.                                    )
                                                 )          No. 1:20-cr-122-LM-01
THOMAS FALL                           )
______________________________________

                                        INFORMATION

The United States Attorney Charges:

                                          COUNT ONE
                    [Conspiracy to Distribute 40 Grams or More of Fentanyl]
                            [21 U.S.C. '' 846 and 841(b)(1)(B)(vi)]

       Beginning on an unknown date, but at the latest by mid-2018, and continuing through on

or about August 29, 2019, in the Districts of New Hampshire and Massachusetts, the defendant,

                                        THOMAS FALL,

did knowingly and intentionally combine, conspire, and agree with other persons, known and

unknown, to distribute a controlled substance, specifically, 40 grams and more of a mixture and

substance containing a detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl]

propanamide (commonly known as fentanyl), a Schedule II controlled substance, in violation of

21 U.S.C. '' 846 and 841(a)(1) and (b)(1)(B)(vi).

       With respect to Thomas Fall, the amount involved in the conspiracy attributable to him as

a result of his own conduct, and the conduct of other conspirators reasonably foreseeable to him,

is at least 40 grams and more of a mixture and substance containing a detectable amount of N-

phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide (commonly known as fentanyl), a

Schedule II controlled substance, in violation of 21 U.S.C. '' 846 and 841(a)(1) and

                                                1
           Case 1:20-cr-00122-LM Document 40 Filed 10/07/20 Page 2 of 2



(b)(1)(B)(vi).


Dated: October 7, 2020                      SCOTT W. MURRAY
                                            United States Attorney


                                      By:   /s/ Jennifer Cole Davis_________
                                            Jennifer Cole Davis
                                            Assistant U.S. Attorney




                                        2
